Title: To Thomas Jefferson from David Rittenhouse, 8 November 1788
From: Rittenhouse, David
To: Jefferson, Thomas



Dear Sir
Philadelphia Novemr. 8th.

About two Months ago I received your very valuable present of Books, mentioned in the last letter I had the pleasure to receive from you, for which I am greatly obliged to you. M. Cassini has sent me a Copy of the Observations made at the Royal Observatory at Paris in the Year 1786. I am at a loss to direct to him, will it be convenient for you to return my sincere thanks to him for this favour. As soon as I can select the most valuable of the Astronomical Observations I have made for some Years past I will transmit them to him.
I think I promised to send you my observations on the Western Country. Not being able to extend my enquiries near so far as I wished I did not think them worth a place in the Volume of Transactions, but that they might not be intirely lost I permitted them to be printed in the Columbian Magazine which I have enclosed for you. The two American poems, by Mr. Barlow and Mr. Dwight You have certainly seen. These with the poem by Trumbull, all of New England, seem to shew that the Northern people have taken the lead in this very entertaining path of polite Literature. Need I mention a Word of politics? Your numerous Correspondents will furnish you with more than can be agreeable on this Subject. Your next I hope will inform me that all disputes between Turks, Russians, Swedes and Danes are Settled. If not we must sit down with the Mortifying Conviction that the people of Europe are little wiser than they were a Century ago. My Compliments and best wishes for Miss Patty. Tho’ the very infirm State of my health keeps the Hour of Dissolution almost perpetually present in my mind I still promise my self the pleasure of seeing you both. I am, Dear Sir, with great respect, Yours sincerly &c.

Davd. Rittenhouse

